REASONS FOR ALLOWANCE
Claims 1-8, 10-20 and 22 are pending. Claims 9 and 21 are canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
 Response to Arguments
Applicant’s arguments, see page 9 of the remarks, filed on 03/07/2022, with respect to 35 U.S.C. § 103(a) have been fully considered and are persuasive.  The rejection of claims 1-4,6,13-15 and 17 has been withdrawn. 

Allowable Subject Matter
Claims 1-8, 10-20 and 22 are allowed.
Examiner notes that the cited limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone.
The following is an examiner’s statement of reasons for allowance:
As per claim 1-8, 10-20 and 22, the cited prior art, either alone or in combination, fails to teach the claimed features of:
 wherein the target control information comprises first time-frequency position offset information, and the first time-frequency position offset information is configured to indicate a spacing between the time-frequency position of the target uplink resource and a time-frequency position of the target downlink resource in a time domain; and 
determining the time-frequency position of the target downlink resource; and 
determining the time-frequency position of the target uplink resource according to the time- frequency position of the target downlink resource and the first time-frequency position offset information.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796.  The examiner can normally be reached on Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/K. J./
Examiner, Art Unit 2464

/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464